COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 BONNIE SUE ROBERTS IN HER                       §
 CAPACITY AS INDEPENDENT                                         No. 08-12-00113-CV
 EXECUTRIX OF THE ESTATE OF                      §
 CHARLOTTE ROBERTS, DECEASED,                                      Appeal from the
                                                 §
                   Appellant,                                Probate Court Number Two
                                                 §
 v.                                                           of El Paso County, Texas
                                                 §
 WELLS FARGO BANK, N.A.,                                         (TC# 2010-P00420)
                                                 §
                   Appellee.

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and her sureties, if any, see TEX. R. APP. P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF JUNE, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.